Case 1:18-cv-02242-PLF Document 59 Filed 05/11/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
District of Columbia [=|
Mashpee Wampanoag Tribe )
Plaintiff )
Vv. ) Case No. 1:18-cv-02242-PLF
Bernhardt et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

United South and Eastern Tribes Sovereignty Protection Fund

Date: 05/11/2020 /

Attorney's CC

Kaitlyn Klass D.C. Bar ID # 1032219

Printed name and bar number
Hobbs, Straus, Dean & Walker LLP
1899 L Street N.W., Suite 1200
Washington, D.C. 20037

Address

kklass@hobbsstraus.com
E-mail address

(202) 822-8282

Telephone number

202) 296-8834
FAX number
